Citation Nr: 0614856	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  00-02 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Epifanio Castillo, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the veteran's claim of 
entitlement to service connection for hepatitis C and denied 
the claim on the merits.  The Board notes that although the 
issue before the RO was whether new and material evidence had 
been submitted, the RO did not specifically address what 
evidence it considered new and material sufficient to reopen 
the claim.  Therefore, the Board must first determine whether 
new and material evidence has been submitted before 
addressing the merits of the claim.  See Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed.Cir. 1996); Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed.Cir. 2001); see also, Butler v. Brown, 9 
Vet. App. 171 (1996).

In November 2005, the veteran participated in a Travel Board 
hearing with the undersigned.  A transcript of that 
proceeding has been associated with the claims folder.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDINGS OF FACT

1.  A rating decision dated in July 1994 denied the veteran's 
claim of entitlement to service connection for hepatitis C on 
the merits.

2.  Evidence submitted subsequent to the July 1994 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.


CONCLUSION OF LAW

The July 1994 rating decision is final.  Evidence received 
since the July 1994 decision is new and material and the 
veteran's claim of entitlement to service connection for 
hepatitis C is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
Supp. 2005); 38 C.F.R. §§ 3.156 (as in effect prior to August 
29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  It does not apply to the veteran's claim as he filed 
his claim to reopen in January 1999.)

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

By decision dated July 1994, the RO denied the veteran's 
request for service connection for hepatitis C.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  See 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2001).  


It is determined that since the July 1994 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consisted of VA examination 
reports, private medical records, lay statements and hearing 
testimony.  The July 1994 rating decision denied the 
veteran's claim for hepatitis C because the medical findings 
at that time were not considered related to the acute 
hepatitis that veteran suffered in service.

This evidence is not cumulative and redundant.  It has not 
been submitted before.  The new evidence includes a 2002 
statement from Dr. M.P. that the veteran's injections during 
service with a jet injector "may have been a possible mode 
of acquisition of the hepatitis C virus."  Since the 
evidence relates to a crucial question in the veteran's case, 
i.e., whether he suffers from hepatitis C as a result of a 
disease or injury in service, the newly received evidence is 
of such significance that it must be considered in order to 
fairly decide the merits of the claim, and it is determined 
to be material to the veteran's claim.  Accordingly, the 
claim is reopened, and must be considered in light of all the 
evidence, both old and new.  


ORDER

The claim for entitlement to service connection for hepatitis 
C is reopened.  To this extent, and to this extent only, the 
appeal is granted.


REMAND

In November 2005, the veteran participated in a Travel Board 
hearing.  During the proceeding, the veteran's representative 
submitted additional evidence and indicated that the veteran 
did not waive RO consideration of this new evidence.  
Therefore, this claim is remanded for RO consideration and 
subsequent adjudication.


The veteran also testified that during his last VA 
examination, in February 2004, the examiner did not take into 
account the procedures that were performed regarding his 
liver condition in service as the source of his hepatitis C.  
Therefore, this claim must also be remanded to obtain 
additional opinion. In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002), the United States Court of Appeals for 
Veterans Claims held that where there is evidence of record 
satisfying the first two requirements for service connection 
(current disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain a medical nexus opinion.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  Send the veteran's claims file to the 
same VA examiner who provided the opinion 
in 2004, or to any other physician if 
that examiner is no longer available. The 
examiner should opine as to the likely 
etiology of the veteran's hepatitis C.  
In answering whether the condition as 
likely as not resulted from military 
service, the examiner should address the 
veteran's experimental intravenous drug 
use prior to service, the veteran's 
immunization by jetgun and any medical 
procedures performed during service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).



The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Upon completion of the above, the RO 
should readjudicate the claim.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided with a supplemental 
statement of the case.  If in order, the 
case should then be returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


